DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after October 28, 2020, is being examined under the first inventor to file provisions of the AIA . Applicant claimed priority from U.S. provisional application No. 63/104400. The priority filing date of this application is October 22, 2020. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2020 and 03/08/2022 have being considered by the examiner.
Abstract
The abstract of the disclosure is objected to because of the following informalities: 
In the abstract, Line 1 recites “recommending actions based on entity or entity type.” This citation repeats the title. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. Appropriate correction is required.

Specification
The specification of the disclosure is objected to because of the following informalities: 
Fig.2, item 233, is not mentioned in specification. Appropriate correction is required. 






Claim Objections
Claim 1,11 and 20 are objected to because of the following informalities:

Claim 1 recites the limitation “the candidate responsive actions” in line 11, should be “the plurality of candidate responsive actions” in order to have consistent terminology.  Appropriate correction is required.
Claim 1 recites the limitation “causing the automated assistant to provide output” in line 10, should be “causing the automated assistant to provide an output” for grammatical/typographical issues. Appropriate correction is required.
Claim 11 recites the limitation “the candidate responsive actions” in line 13, should be “the plurality of candidate responsive actions” in order to have consistent terminology.  Appropriate correction is required.
Claim 11 recites the limitation “causing the automated assistant to provide output” in line 12, should be “causing the automated assistant to provide an output” for grammatical/typographical issues. Appropriate correction is required.
Claim 11 recites the limitation “A system comprising one or more processors and memory storing instructions that” in line 1, should be “A system comprising one or more processors and a memory storing instructions that” for grammatical/typographical issues. Appropriate correction is required.
Claim 20 recites the limitation “causing the automated assistant to provide output” in line 11, should be “causing the automated assistant to provide an output” for grammatical/typographical issues. Appropriate correction is required.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1, 3, 4, 6, 7, 8, 11, 13, 14, 16, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarikaya (US 20160217124 A1), hereinafter referenced as Sarikaya.

Regarding Claim 1, Sarikaya teaches a method using one or more processors, comprising: receiving a partial free-form natural language input from a user at an input component of a computing device (Fig. 3, Para. [0074]-Sarikaya illustrates a method for understanding incomplete natural language expressions. Method 300 begins at operation 302 where an incomplete natural language expression is received. Further in Para. [0005]-Sarikaya discloses one or more devices take an action based on the incomplete natural language expression. For example, an incomplete natural language expression may be received by a computing device as input. The input may be one or more of textual, gesture, or speech input), 
wherein the partial free-form natural language input identifies an entity without identifying a responsive action (Para. [0031]-Sarikaya discloses the input recognition component 110 receives input from a user, be it spoken, signed, or typed. The input recognition component 110 interprets the input as a series of characters (wherein the series of characters are the entity) understandable by a computing device.)
and is directed by the user to an automated assistant that operates at least in part on the computing device (Para. [0046]-Sarikaya discloses the hypothesis generation component 140 (wherein is the automated assistant) may generate an intent hypothesis after each character is received (e.g., in real-time as the user types the character). Further in Para. [0047]-Sarikaya discloses the hypothesis generation component 140 (wherein is the automated assistant) may make an intent prediction using the incomplete natural language expression. The intent prediction may be based on one or more n-grams. For example, for the incomplete natural language expression, "show me directions to wash," the hypothesis generation component 140 (wherein is the automated assistant) may determine a first predicted intent of the user 102 is to "get directions" (desired action) to a location, which is an action that may be performed in the first possible domain, e.g., the map domain.); 
analyzing the partial free-form natural language input to identify the entity (Para. [0031]-Sarikaya discloses the input recognition component 110 receives input from a user, be it spoken, signed, or typed. The input recognition component 110 interprets the input as a series of characters (wherein the series of characters are the entity) understandable by a computing device. Further in Para. [0037]- Sarikaya disclose the extraction component 120 sends the extracted n-grams to the natural language analysis component 130. In embodiments, contextual words surrounding the n-gram are also sent to the natural language analysis component 130. Each of these partial word n-grams may then be sent to the natural language analysis component 130 for analysis.);
based on the identified entity, identifying a plurality of candidate responsive actions (Para. [0008]-Sarikaya discloses a plurality of selectable options may be generated for each predicted domain, and each selectable option may be presented to the user. Please also read Para. [0031].); 
ranking at least some of the plurality of candidate responsive actions based on one or more signals (Para. [0008]-Sarikaya discloses the selectable options may be ranked based on an analysis of the likelihood that the predicted domain reflects the user's intent, with information being prepopulated in the selectable options. Please also read Para. [0046]);
causing the automated assistant to provide output that recommends one or more of the candidate responsive actions that are selected based on the ranking (Para. [0046]-Sarikaya discloses the hypothesis generation component (wherein is the automated assistant) analyzes the information and assigns a confidence number to one or more user intents (i.e., desired actions) associated with each possible domain predicted by the domain set predictor. The confidence score is a ranking, such as a number between O and 1, which represents the likelihood that a particular predicted intent is the actual intent of the user. It is noted that the hypothesis generation component (wherein is the automated assistant) may generate an intent hypothesis after each character is received (e.g., in real-time as the user types the character).)

Regarding claim 11, the claim recites the same substantive limitation as claim 1 and is rejected using the same teachings.

Regarding Claim 3, Sarikaya teaches, the method of claim 1, Sarikaya further teaches comprising filtering one or more of the plurality of candidate responsive actions from consideration for the output based on a current context of the user (Fig. 3, Para. [0080]-Sarikaya discloses after the set of intents (wherein is the candidate responsive actions) is ranked, flow proceeds to an operation where intents with low confidence scores are removed (wherein is the filter). In aspects, removal of the intents occurs based upon a predetermined confidence threshold. Further in Para. [0026]-Sarikaya discloses output is generated to the user, which output allows the user to confirm the intent (or intents)),
wherein the current context is determined based on one or more contextual signals (Para. [0076]-Sarikaya discloses Identification of possible domains may further be based on contextual information. In one aspect, contextual information may include information extracted from multiple turns of a tum. The information extracted may enable the system to make one or more domain predictions, intent predictions, and/or slot predictions (e.g., the results) based on a previous tum (e.g., a previous natural language expression/ request from the current turn).

Regarding claim 13, the claim recites the same substantive limitation as claim 3 and is rejected using the same teachings.

Regarding Claim 4, Sarikaya teaches the method of claim 3, Sarikaya further teaches wherein the one or more contextual signals include a state of a given application executing at least in part on the computing device (Para.[0107]-Sarikaya discloses contextual information may include information extracted from each turn in a turn, responses to a previous, items located on a display of the client computing device, text located on the display of the client computing device, client context (e.g., client contact lists, a calendar, GPS information, time that the incomplete natural language was received) and the like),
and the filtering includes filtering the given application or another application of a same application type as the given application from consideration for the output (Para. [0056]-Sarikaya discloses after a set of possible domains is identified and a confidence score is given to each predicted intent for each possible domain, information may be sent to a domain component. The information may include the predicted intent (or predicted intents) of the user, one or more n-grams, the incomplete natural language expression, and/or any contextual information. The domain component is associated with one or more domain applications, information is sent when the confidence score reaches a predetermined confidence threshold (wherein is the filter). Further in para. [0057]-upon receiving a first predicted intent from the hypothesis generation component, the domain component opens an application such as a first domain application that corresponds to the first predicted intent).  

Regarding claim 14, the claim recites the same substantive limitation as claim 4 and is rejected using the same teachings.

Regarding Claim 6, Sarikaya teaches, the method of claim 3, Sarikaya further teaches wherein the one or more contextual signals include a state of a given application executing at least in part on the computing device (Para.[0107]-Sarikaya discloses contextual information may include information extracted from each turn in a turn, responses to a previous, items located on a display of the client computing device, text located on the display of the client computing device, client context (e.g., client contact lists, a calendar, GPS information, time that the incomplete natural language was received) and the like),
and the filtering includes 28Attorney Docket No. ZS202-21279 filtering a first responsive action available via the given application from consideration for the output (Fig. 3, Para.[0080]-Sarikaya discloses after the set of intents ( wherein is the candidate responsive actions) is ranked, flow proceeds to an operation where intents with low confidence scores are removed (wherein is the filter). In aspects, removal of the intents occurs based upon a predetermined confidence threshold. Further in Para. [0026]-Sarikaya discloses output is generated to the user, which output allows the user to confirm the intent (or intents)).
  
Regarding claim 16, the claim recites the same substantive limitation as claim 6 and is rejected using the same teachings.

Regarding Claim 7, Sarikaya teaches, the method of claim 3, Sarikaya further teaches wherein the entity is a location, the one or more contextual signals include a distance between a current location of the user and the location (Para. [0081]-Sarikaya discloses where a predicted intent is "get a route," and a function of a mapping domain application is "get_route," then the function get_route may require information to execute. Such information may include a destination location or an origin location. This information (or slots) may be predicted using contextual information. Please also read Para. [0031].),
and the filtering includes filtering one or more of the plurality of candidate responsive actions from consideration for the output based on the distance (Para. [0087]-Sarikaya discloses the predicted intent may be displayed by opening a mapping application in the graphical user interface. The mapping application may further initiate a function for getting a route and may populate predicted slots for the function such as a destination location and a current location. The user may interact (wherein is the filter) with the graphical user interface to indicate that a particular predicted intent is the user's actual intent).

Regarding claim 17, the claim recites the same substantive limitation as claim 7 and is rejected using the same teachings.

Regarding Claim 8, Sarikaya teaches, the method of claim 1, Sarikaya further teaches wherein one or more of the plurality of candidate responsive actions is identified or ranked based on a state of a given application executing at least in part on the computing device (Para. [0008]-Sarikaya discloses a plurality of selectable options (e.g., a GUI for a calendar domain application) may be generated for each predicted domain, and each selectable option may be presented to the user. The selectable options may be ranked based on an analysis of the likelihood that the predicted domain reflects the user's intent, with information being prepopulated in the selectable options).
  
Regarding claim 18, the claim recites the same substantive limitation as claim 8 and is rejected using the same teachings.

Regarding Claim 20, Sarikaya teaches a method using one or more processors, comprising: receiving a partial free-form natural language input from a user at an input component of a computing device (Fig. 5, Para. [0088]- Sarikaya illustrates physical components of a computing device 500 with which aspects of the disclosure may be practiced. The computing device components may have computer executable instructions for a digital assistant application, executable instructions for an output generation component, that can be executed to employ the methods 300 through 400 disclosed herein. In a basic configuration, the computing device 500 may include at least one processing unit 502 and a system memory 504. Further in Fig. 3, Para. [0074]-Sarikaya illustrates a method for understanding incomplete natural language expressions. Method 300 begins at operation 302 where an incomplete natural language expression is received.), 
wherein the partial free-form natural language input identifies an entity without identifying a responsive action (Para. [0031]-Sarikaya discloses the input recognition component 110 receives input from a user, be it spoken, signed, or typed. The input recognition component 110 interprets the input as a series of characters (wherein the series of characters are the entity) understandable by a computing device) 
and is directed by the user to an automated assistant that operates at least in part on the computing device (Para. [0046]-Sarikaya discloses the hypothesis generation component 140 (wherein is the automated assistant) may generate an intent hypothesis after each character is received (e.g., in real-time as the user types the character). Further in Para. [0047]-Sarikaya discloses the hypothesis generation component 140 may make an intent prediction using the incomplete natural language expression. The intent prediction may be based on one or more n-grams. For example, for the incomplete natural language expression, "show me directions to wash," the hypothesis generation component 140 may determine a first predicted intent of the user 102 is to "get directions" (desired action) to a location, which is an action that may be performed in the first possible domain, e.g., the map domain.);
analyzing the partial free-form natural language input to identify the entity (Para. [0031]-Sarikaya discloses the input recognition component 110 receives input from a user, be it spoken, signed, or typed. The input recognition component 110 interprets the input as a series of characters (wherein the series of characters are the entity) understandable by a computing device. Further in Para. [0037]- Sarikaya disclose the extraction component 120 sends the extracted n-grams to the natural language analysis component 130. In embodiments, contextual words surrounding the n-gram are also sent to the natural language analysis component 130. Each of these partial word n-grams may then be sent to the natural language analysis component 130 for analysis.);
based on the identified entity, identifying a superset of candidate responsive actions (Para. [0008]-Sarikaya discloses a plurality of selectable options may be generated for each predicted domain, and each selectable option may be presented to the user. Please also read Para. [0031].); 
filtering one or more of the superset of candidate responsive actions from consideration for the output (Fig. 3, Para. [0080]-Sarikaya discloses after the set of intents (wherein is the candidate responsive actions) is ranked, flow proceeds to an operation where intents with low confidence scores are removed (wherein is the filter). In aspects, removal of the intents occurs based upon a predetermined confidence threshold. Further in Para. [0026]-Sarikaya discloses output is generated to the user, which output allows the user to confirm the intent (or intents))
based on a current context of the user, wherein the current context is determined based on one or more contextual signals (Para. [0076]-Sarikaya discloses Identification of possible domains may further be based on contextual information. In one aspect, contextual information may include information extracted from multiple turns of a tum. The information extracted may enable the system to make one or more domain predictions, intent predictions, and/or slot predictions (e.g., the results) based on a previous tum (e.g., a previous natural language expression/ request from the current turn).
causing the automated assistant to provide output that recommends one or more of the candidate responsive actions that are selected based on the ranking (Para. [0046]-Sarikaya discloses the hypothesis generation component (wherein is the automated assistant) analyzes the information and assigns a confidence number to one or more user intents (i.e., desired actions) associated with each possible domain predicted by the domain set predictor. The confidence score is a ranking, such as a number between O and 1, which represents the likelihood that a particular predicted intent is the actual intent of the user. It is noted that the hypothesis generation component (wherein is the automated assistant) may generate an intent hypothesis after each character is received (e.g., in real-time as the user types the character).).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya as stated above, in view of LeBeau (US 20100306191 A1), hereinafter referenced as LeBeau.

Regarding Claim 2, Sarikaya teaches the method of claim 1, Sarikaya fail to teach wherein the plurality of candidate responsive actions include a plurality of applications installed on or available via the computing device, and the one or more signals include: how recently each of the plurality of applications was used by the user; or how frequently each of the plurality of applications are used by the user.

However, LeBeau explicitly teaches wherein the plurality of candidate responsive actions include a plurality of applications installed on or available via the computing device (Para. [0012] LeBeau discloses a computer-implemented search method that includes receiving user input on a computing device in the form of a query, and providing the query to a plurality of different search result resources that include one or more applications on the computing device and one or more search services remote from the computing device), 
and the one or more signals include: how recently each of the plurality of applications was used by the user (Fig.4B, Para. [0069] LeBeau discloses the corpora from which results were returned are ranked. Such ranking may occur by a number of signals, including primary relevance and usage data. Primary relevance indicates how important the particular corpora is presumed to be to the user in the context of search results. Further in Fig.4A, Para. [0064] LeBeau discloses I n determining how and if to display a particular result, the process may check usage information for particular results in prior search result sets); 
or how frequently each of the plurality of applications are used by the user (Fig.2, Para. [0048] LeBeau discloses the manner in which the search application may integrate and display the various results, when combined with usage data for a contact (e.g., a number of times or percentage of times or other frequency with which the user has selected contacts when they are presented in a result set), indicate that the user is likely to be most interested in the contact). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine LeBeau’s teaching of computer application data in search results into the interpretation of incomplete natural language inputs by a computing device and detecting user’s intent and generating output by automated assistant as taught by Sarikaya, with a motivation to teaching of systems and techniques by which a search application on a computing device can integrate and deliver results from various different sources (LeBeau, Paragraph. [0026]).

Regarding claim 12, the claim recites the same substantive limitation as claim 2 and is rejected using the same teachings.

Claims 5, 9, 10, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya as stated above in view of Gross et.al (US 20160360382 A1), hereinafter referenced as Gross.

Regarding Claim 5, Sarikaya teaches the method of claim 4, Sarikaya fail to explicitly teach wherein the application type comprises rideshare applications, and the state of the given application indicates that the user is already travelling as part of a rideshare.

However, Gross explicitly teaches wherein the application type comprises rideshare applications (Para. [0927]-Gross discloses in response to detecting a contact over the selectable description, the electronic device opens a maps application (or an application that is capable of displaying a maps object, such as a ride-sharing application)) 
and the state of the given application indicates that the user is already travelling as part of a rideshare (Fig. 27, Para. [0990]- Gross discloses the electronic device obtains information identifying a first physical location viewed by a user in a first application that is executing on the electronic device. The electronic device determines that the user has entered a vehicle. In some embodiments, determining that the user has entered the vehicle includes detecting that the electronic device has established a communications link with the vehicle. In other embodiments, determining that the user has entered the vehicle may include detecting that a user is within a predetermined distance of a stored location for the vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Gross, into the method of Sarikaya, to achieve efficient methods and interfaces for quickly accessing applications and desired functions within those applications. Such methods and interfaces produce a more efficient human-machine interface by requiring fewer inputs in order for users to locate desired information. (Gross, [0006]).

Regarding claim 15, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 9, Sarikaya teaches the method of claim 8, Sarikaya fail to explicitly teach wherein the given application comprises an exercise application, the state of the given application indicates that the user is currently exercising, and the one or more of the plurality of candidate responsive actions that is identified or ranked based on the state of the given application comprises ceasing monitoring of the exercising of the user.
However, Gross explicitly teaches wherein the given application comprises an exercise application (Para. [0596]-Gross discloses the device typically supports a variety of applications, such as one or more of the following: a drawing application, a presentation application, a word processing application, a website creation application, a disk authoring application, a spreadsheet application, a gaming application, a telephone application, a video conferencing application, an e-mail application, an instant messaging application, a health/fitness application,),
the state of the given application indicates that the user is currently exercising (Fig. 1A, Para. [0619]-Gross discloses in some embodiments memory 102 stores device/global internal state 157, includes one or more of: active application state, indicating which applications, if any, are currently active) 
and the one or more of the plurality of candidate responsive actions that is identified or ranked based on the state of the given application comprises ceasing monitoring of the exercising of the user (Fig. 40_13B, Para. [2185]-Gross discloses context daemon 40_102 can predict future user behavior based on these past behavior patterns. For example, predicable user behavior can include sleep patterns, working patterns, exercise patterns, eating patterns, and other repeating user behaviors. It can determine when these user behaviors occur based on clues in the event streams that reflect how a user interacts with the computing device during these user activities. Further in Para. [2186]-Gross discloses context daemon 40_102 can use accelerometer data to infer user exercise patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Gross, into the method of Sarikaya in view of Hildic-Smith and LeBeau, to achieve efficient methods and interfaces for quickly accessing applications and desired functions within those applications. Such methods and interfaces produce a more efficient human-machine interface by requiring fewer inputs in order for users to locate desired information. (Gross, [0006]).

Regarding claim 19, the claim recites the same substantive limitation as claim 9 and is rejected using the same teachings.

Regarding Claim 10, Sarikaya teaches,  the method of claim 8, Sarikaya fail to explicitly teach wherein the given application comprises a rideshare application, the state of the given application indicates that the user is currently travelling as part of a rideshare, and the one or more of the plurality of candidate responsive actions that is identified or ranked based on the state of the given application comprises: altering a destination of the user; or causing a communication to be sent to another user, wherein the communication indicates a current location or estimated arrival time of the user.  

However, Gross explicitly teaches wherein the given application comprises a rideshare application (Para. [0927]-Gross discloses in response to detecting a contact over the selectable description, the electronic device opens a maps application (or an application that is capable of displaying a maps object, such as a ride-sharing application)),  
the state of the given application indicates that the user is currently travelling as part of a rideshare (Fig. 27, Para. [0990]- Gross discloses the electronic device obtains information identifying a first physical location viewed by a user in a first application that is executing on the electronic device. The electronic device determines that the user has entered a vehicle. In some embodiments, determining that the user has entered the vehicle includes detecting that the electronic device has established a communications link with the vehicle. In other embodiments, determining that the user has entered the vehicle may include detecting that a user is within a predetermined distance of a stored location for the vehicle).
and the one or more of the plurality of candidate responsive actions that is identified or ranked based on the state of the given application comprises: altering a destination of the user; (Para. [1020]-Gross discloses if a user views a location in a crowd-sourced reviews application (e.g., Yelp) and the user then navigates to a ride-sharing application (e.g., Uber), the user may see a full address that corresponds to the location they were previously viewing. In some embodiments, applications are able to specify a level of granularity at which location information should be provided and the location information that is suggested is then provided accordingly) 
or causing a communication to be sent to another user, wherein the communication indicates a current location or estimated arrival time of the user (Para. [0953]-Gross discloses upon determining that the portion of the textual content relates to a location, the electronic device obtains location information from a location sensor on the electronic device and prepares the obtained location information for display as a predicted content item. For example, based on the portion of the textual content including the phrase “Where are you?” in a message received from a remote user (as shown in FIG. 23C), the device determines that the portion relates to a location and the device then obtains information from a GPS sensor on the device and prepares that information for presentation as the predicted content item (see FIG. 23D in which a maps object that includes the user's current location is sent to the remote user. Further in Para. [1850]- Gross discloses prediction models may be designed to identify an application for a triggering event associated with a certain pattern of detected motion (e.g., when the user is running with the mobile device), an arrival at a specific location, and a selection of a particular application (e.g., selecting an application that communicates with the computer of a car)).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Gross, into the method of Sarikaya in view of LeBeau, to achieve efficient methods and interfaces for quickly accessing applications and desired functions within those applications. Such methods and interfaces produce a more efficient human-machine interface by requiring fewer inputs in order for users to locate desired information. (Gross, [0006]).


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
O’DONNCHA et al.  (US 20210406738 A1) As users' connectivity to computing devices (e.g., mobile electronic devices, wearable devices, vehicular computing systems, etc.) increases, there is an ever-growing opportunity for the users to utilize and/or interact with the devices when performing various activities. For example, in recent years, various types of mobile electronic devices (e.g., mobile phones, wearable devices, etc.) and applications have been tailored for use in exercise and fitness related activities.....……. Fig. 1,Para.[0002].
Novitchenko et al. (US 20200380973 A1) Systems and processes for providing personalized suggestions indicating that a task may be performed using a digital assistant of an electronic device are provided. An example method includes, at an electronic device with a display, receiving context data associated with the electronic device; determining, based on the context data, a task that may be performed by a digital assistant of the electronic device in response to a natural-language expression; determining, based on the context data, whether suggestion criteria associated with the determined task are satisfied; and in accordance with a determination that the suggestion criteria are satisfied, providing a suggestion indicating that the determined task may be performed using the digital assistant of the electronic device..…… Fig. 1-3, Abstract.
 Zhang et al. (US 10142222 A1) A network system customizes communications and communication channels for delivery to candidate providers registering with the network system. Candidate providers progress through steps of a network registration process by providing input data at the various steps. The network system provides communications to request the input data and facilitate the candidate providers' progress. The network system can use a machine learning model to predict particular types of communications and communication channels (e.g., online messages, phone calls, physical mail, etc.) that are likely to be well-received by candidate providers. Thus, the network system is able to increase the expected number of candidate providers that successfully register to provide services to other users of the network system..…. Fig. 1-2, Abstract.
Carbune et al. (US 20220067767 A1) Group actions may be performed on behalf of multiple users based in part on the suitability of the various user devices of the different users to perform such group actions. Different user devices may also be used to generate different query intent determinations for a query such that the query intent determination made by a particular user device may be used to fulfill the query.... ……Fig. 1-4, Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 4163                                                                                                                                                                                                        
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628